El Juez Asociado Sr. AldRey,
emitió la opinión del tribunal.
Al conocer el Tribunal de Distrito de San Juan, Sec-ción 2a., de este caso en grado de apelación, declaró al apelante culpable del delito de haber infringido la ley de Sanidad y le impuso como castigo el satisfacer una multa de $10 y en defecto de pago el de sufrir un día de arresto por cada dollar que de ella dejara de satisfacer y las costas. Esta sentencia ha sido apelada para ante nosotros por el sentenciado.
La denuncia que originó el fallo apelado, en lo necesario dice así:
“Yo, Juan Torres, vecino de San Juan, calle de Rafael Cordero número 67 de 36 años, formulo denuncia contra Bernabé Chevalier por delito de infracción al Reglamento de Sanidad No. 6 artículo 2, cometido de la manera siguiente: que en el día 21 de agosto de 1913, y en Santurce, barrio conocido por Melilla del Distrito Judicial Municipal de San Juan, el acusado arriba mencionado volun-taria y maliciosamente, destina a ser urbanizados terrenos húmedos y pantanosos, sin que previamente hayan sido saneados por el drenaje, la desecación, o la desinfección según el caso lo' exije; y cuyos terrenos de su propiedad se encuentran en Santurce, Stop 22% al Sur de la carretera militar, conocidos por barrio de Melilla, infringiendo de este modo el Reglamento de Sanidad No. 6, ar-tículo 2.”
Sostiene el apelante en su alegato que el tribunal senten-ciador cometió error al no declarar con lugar la excepción perentoria que formuló contra la denuncia, fundada en que *312no aduce hechos suficientes para imputar un delito, toda vez que sólo le acusa de destinar un terreno para fines de urba-nización, sin expresar los tedios que lia realizado con tal propósito.
El artículo 2 del Reglamento de Sanidad No. 6 de 18 de septiembre, 1912 cuya infracción se alega dice así:
“Artículo 2. — Los terrenos, que se destinan a ser urbanizados serán naturalmente secos y sanos; o si fuesen pantanosos, húmedos, o hubiesen servido anteriormente para depósitos de materias inmun-das o de productos de industrias nocivas a la‘salud, o para cemen-terio o construcción o instalación donde pudieran depositarse in-mundicias, serán previamente saneados por el drenaje, la desecación o la desinfección, según el caso lo exija; y no podrá antes de que haya sido saneado construirse en ellos edificio alguno, excepto aquellos provisionales para los fines de las propias obras. Una vez hecho el saneamiento de los terrenos, queda obligado su dueño a mantenerlos siempre en las mismas condiciones de salubridad.”
Como se ve, la denuncia lia’ seguido las palabras de dicho reglamento y ya hemos declarado en varias ocasiones que en tal caso la denuncia es suficiente, a menos que las circuns-tancias particulares del delito requieran hacerla de otro modo, como cuando determinados hechos son necesarios para constituir el delito. El Pueblo v. Ortis, 17 D. P. R., 898, y El Pueblo v. Birrier, 18 D. P. R., 270.
El otro motivo de error que se aduce es que el apelante no ha infringido ningún reglamento de sanidad ya que la prueba demuestra que los que construyen casas en sus terre-nos son terceras personas-, quienes serían las responsables y no el apelante. Lo que aparece de la prueba es que el denun-ciado arrienda solares de una finca de su propiedad en la que, en la fecha de la denuncia, se habían construido algu-nas casas y se estaban fabricando otras por personas que pagaban al propietario un arrendamiento por el suelo, siendo tal finca pantanosa y húmeda y no habiendo sido saneada previamente a esas edificaciones. Estos hechos demuestran claramente la infracción por el apelante de dicho reglamento *313de Sanidad, ya que estaba destinando su finca a urbanización contra la prohibición de que esto se baga sin que el dueño la hubiera secado antes de que en ella se construyeran edi-ficios. Y aun suponiendo que algunas de esas construcciones sean anteriores a la. vigencia del reglamento por cuya infrac-ción se le denunció, desde el momento en que éste empezó a regir no podía continuar destinándola a urbanización sin cum-plir las prescripciones de ese' reglamento. De su infracción es responsable el dueño que destina la finca a urbanización, bien arrendando solares o ya vendiéndolos, y no el arren-datario o comprador que construye, pues no son éstos los que han destinado la finca a ese fin sino el dueño de ella.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.